PD-0752-15
                                CASE    No.   02-I4-GG426-CR



CHARLES A. GREEN, Petitioner                              §             IN THE COURT OF


             vs.                                          §             CRIMINAL APPEALS
                                                          §   •
THE STATE OF TEXAS,        Respondent                     §             AUSTIN,        TEXAS.



                    MOTION      FOR    EXTENSION     OF   60-DAY's     TIME
                    TO   FILE    POST    DISCRETIONARY        REVIEW



To;    The Honorable Justices of said Court:



       Comes Now, Charles A. Green, petitioner, pro-se, and files his motion request-
                                                                     FiUED IN
ing for a "60-day" extension of time to file his Post Discre^ionae^Re^v-iew..PDR
motion into the Court. He shows the Court the following:                          v,    , „   __._
                                                                                  Jud 19 2015
                                               ONE
                                                                              A^' Acosta, Clerk
                          Texas Rules of Appellate Procedure

Rule 68.2(c) Extension of Time.

      The Court of Criminal Appeals may extend the time to file a petition for dis

cretionary review if a party files a motion complying with Rule 10.5(b) no later

than 15-day's after the last day for filing the petition.


                                               TWO


Rule 10.5(b)(1)

  (A) The deadline for filing petition for post discretionary review is July 4,

2015.


  (B) The petitioner request for a 69-day's extension to file_chiiSJ.ia©stfc(|iscretion-
                                                                  •oFCBvEOw
ary review petition.                                              ^sfToFCP*MNM ApPEM-$



                                               (i)
  (C) The fact's relied on by the petitioner Green for extension of 60-day's

to file his PDR is that he is in the process of purchasing his trial record's

for around about $500.00.

  He knows the rules of appellate procedure that he can not raise no additional

ground's, no more then what has been raised on direct appeal.             The petitioner

Green is not on a fishing trip, but he effectively wants to "direct the Court of

Criminal Appeals" there is error on record, and where the error occurred of the

Court of Appeals errored on review of his appeal.          The petitioner Green is ignor

ant in the law,     but in a "common sense" review of the record,        he can direct the

Court of Criminal Appeals on record the court of Appeals errored in it's review

of the appellant Green's direct appeal.

  Therefore, the extension of 60-day's will provide a sufficienttime, and no

need for more time for him to prepare his petition for discretionary review.

  (D) No other extension of time has been requested, and the petitioner does not

anticipate he will make another request.


                                             PRAYER


  The     petitioner      Charles   A.   Green prays that the Honorable Court will grant
his motion for extended time of 60-day1s to file his petition for discretionary
review.



        June 14,   2015

                                                             RESPECTFULLY SUBMITTED



                                                             f)w&j/ (L htepj*.
                                                                 CHARLES A.    GREEN

                                                               #1959504    WYNNE UNIT

                                                                   810    FM 2821

                                                                HUNTSVILLE,    TEXAS.

                                                                              77349..




                                               (2)